PER CURIAM.
Petitioner alleges that his felony conviction below was unconstitutionally tainted by use at trial of testimony concerning statements elicited from petitioner while in police custody and without his having been informed of the constitutional right to remain silent and to have counsel. Petitioner has exhausted his available remedies under Criminal Procedure Rule 1.850, 33 F.S.A. We granted Writ of Habeas Corpus and required a return.
Now, having considered the return, we think it necessary to appoint a Commissioner in this cause who can determine to what extent the testimony complained of may have been constitutionally inadmissible. Accordingly, we appoint the Honorable Harold R. Vann, Circuit Judge of the Eleventh Judicial Circuit, as Commissioner. Judge Vann is empowered to take such testimony as shall be deemed necessary, and, thereafter, he is to report with all convenient speed to this Court the testimony taken, along with his findings and whatever recommendations he may make concerning this cause. Petitioner may be-represented by counsel of his choice.
It is so ordered.
ERVIN, C. J., and DREW, CARLTON, ADKINS and BOYD, JJ., concur.